PER CURIAM.
Because the libellant tendered the tank ship strathbay later than the dabe provided therefor in its written charter to the respondent, the respondent had canceied the charter by notice according to its terms. Tbe libe]lant) not dis_ puting that this ordinarily would end all obligations on the part of the respondent, ciaims that the charter had been orally extended with the result that the ship was tendered on time,
The trial before Judge Cashin was solely concerned with the question whether the parties had agreed to the oral extension. The evidence was conflicting. The burden of proof was on the libellant.
*98The proofs were left in such posture that Judge Cashin’s findings must be upheld as not clearly erroneous. Fodera v. Booth American Shipping Corp., 2 Cir., 159 F.2d 795; McAllister v. United States, 348 U.S. 19, 20, 75 S.Ct. 6, 99 L.Ed. 20. And we find nothing in his discussion of the conclusion reached, and nothing in the record, that suggests the presence of legal error.
Affirmed